DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 5/21/2021.  Claims 1, 4-12 and 14-20 are pending while claims 2, 3 and 13 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0025207 to Kanbara (Kanbara) in view of U.S. Patent 7,975,497 to Kaga et al. (Kaga).
In reference to claim 12, Kanbara teaches a refrigerator (FIG. 1) comprising a storage compartment (39, FIG. 1-11); a cool air supply (FIG. 2 and 3) to cool the storage compartment (par 0037); a temperature sensor (used to determine in-store temperature Ti, FIG. 1-11) to sense a temperature value of the storage compartment (Ti, FIG. 1-11); a memory to store a result value obtained based on the temperature value sensed by the temperature sensor (par 0050); and a controller (10, FIG. 1-11) to control the cool air supply, wherein the controller is configured to determine a representative temperature of the storage compartment using the result value stored in the memory; and determine an output of the cool air supply based on the determined representative temperature (par 0050-0051; output value in pressure for the control of the compressor), wherein the temperature sensor senses a plurality of temperature values at sampling time intervals during a first reference time interval (par 0048-0051, par 0056 and 0059) and wherein the controller is configured to obtain an average value of the plurality of temperature values as the result value (par 0054; average value per hour), but does not teach wherein the controller is configured to obtain a plurality of average values during a second reference time interval.  Kaga teaches a refrigeration unit having variable performance compressor operated 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanbara, to configure the controller to obtain a plurality of result values during a second reference time interval, as taught by Kaga, in order to gradually lower the variable performance compressor thus optimizing the work of the compressor while preventing malfunction.
In reference to claim 14, Kanbara and Kaga teach the system as explained in the rejection of claim 12, and Kaga additionally teaches wherein the controller is configured to determine the result value having a highest frequency among the plurality of result values as the representative temperature (col 5, lines 30-40).  
In reference to claim 15, Kanbara and Kaga teach the system as explained in the rejection of claim 14, and Kaga additionally teaches wherein the controller is configured to obtain the plurality of result values at respective first reference time intervals during the second reference time interval (description of FIG. 1-5 and 8).
In reference to claim 16, Kanbara and Kaga teach the system as explained in the rejection of claim 14, and Kaga additionally teaches wherein the controller is configured to determine the result value having the highest frequency among all of the plurality of result values as the representative temperature of the storage compartment (description of FIG. 1-5 and 8).

In reference to claim 18, Kanbara and Kaga teach the system as explained in the rejection of claim 17, and Kaga additionally teaches wherein the controller is configured to determine an initially obtained result value as a reference temperature, and wherein the controller is configured to determine the result value having the highest frequency among result values whose temperature difference from the reference temperature is within a predetermined range as the representative temperature of the storage compartment (description of FIG. 1-5 and 8).
In reference to claim 19, Kanbara and Kaga teach the system as explained in the rejection of claim 14, and Kaga additionally teaches wherein when there are at least two result values having same highest frequency among all of the plurality of result values, the controller is configured to determine one of the at least two result values having a higher temperature as the representative temperature of the storage compartment (description of FIG. 1-5 and 8).
In reference to claim 20, Kanbara and Kaga teach the system as explained in the rejection of claim 14, and Kaga additionally teaches wherein the controller is configured to determine an initially obtained result value as a reference temperature; and wherein when there is no result value whose temperature difference from the reference temperature is within a predetermined range among the plurality of result values, the controller is configured to determine a highest temperature value among temperature values whose temperature difference from the reference temperature is within the predetermined range as the representative temperature (description of FIG. 1-5 and 8).
.
Response to Arguments
Applicant’s arguments, see page 6, filed 5/21/2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive. 
In reference to the applicant’s argument regarding the Kanbara reference, pages 6-7, the Examiner respectfully disagrees.  Kanbara teaches continuously measuring the in-store temperature (Ti, FIG. 3-5) over a time period of an hour (par 0053 and 0054) in order to provide an average temperature value (par 0054).
In reference to the applicant’s argument regarding the Kaga reference, pages 8-9, the Examiner respectfully disagrees.  Kaga teaches at least different time intervals (tm1, tm2 and tm3, FIG. 8), during which a temperature monitoring loop occurs (at Step 11, FIG. 6-8; col 6, lines 10-13).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 9,140,488 to Giardino et al. teaches a variable differential and offset control for refrigeration systems.
U.S. Patent 9,766,004 to Gan et al. teaches enhanced economy refrigeration control system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
6/3/2021